AO 199A (Rev. 12/11) Order Setting Conditions of Release P a g e | l

UNITED STATES DISTRICT CoURT
for the

Eastern District of Wisconsin

United States of America

v. Case No.20l 8-cr-l7l-PP

Randy D. Usow

 

\/\_/\/\/V

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law While on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

The defendant must advise the court or the pretrial services office or supervising officer in Writing before making
any change of residence or telephone number

The defendant must appear in couit as required and, if convicted, must Sulrender as directed to serve a sentence
that the court may impose.

The defendant must appear at: US Federal Courthouse, 517 E. Wisconsin Ave. Rm. 222, Milwaukee, Wl

 

(P[ace)
5 3202

 

on February 21, 2019 at 9:()0 a.m.

 

(Date and Time)
lf blanl<, defendant Will be notified of next appearance

The defendant must sign an Appearance Bond, if ordered.

Case 2:18-cr-00171-PP Filed 10/03/18 Page 1 of 4 Document 7

AO 1993 (Rev. 12/11) Additional Conditions ofRelease l’ 21 g c |2

[l

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(6)

l:ll:ll§l[:l[l

E|

l:||:||:l[:l[:l

The defendant is placed in the custody of:
Person or organization

 

AddI‘CSS (011/y if above is an organi:ation)

 

City and State Tel. No.

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and
(c) notify the court immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

Signed:
Custodian Date
The defendant must:
(a) submit to supervision by and report for supervision to the
telephone number , no later than

 

(b) continue or actively seek employment
(c) continue or start an education program
(d) surrender any passport to: The Clerk’s Office

 

(e) not obtain a passport or other international travel document
(f) abide by the following restrictions on personal association, residence, or travel:

 

 

(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or
prosecution, including:

 

 

(h) get medical or psychiatric treatment:

 

 

(i) return to custody each at o’clock after being released at o’clock

 

for employment, schooling, or the following purposes:

 

 

(j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer
considers necessary
(k) not possess a firearm, destructive device, or other weapon
(l) not use alcohol |:l at all l:l excessively
(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 2l U.S.C. § 802, unless prescribed
by a licensed medical practitioner
(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be
used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system,
and/or any form of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or
tamper with the efficiency and accuracy of prohibited substance screening or testing.
(o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services
office or supervising officer
(p) participate in one of the following location restriction programs and comply with its requirements as directed
l__.l (i) Curfew: You are restricted to your residence every day l:l from to ,
or l:l as directed by the pretrial services office or supervising officer; or
l] (ii) Home Detention: You are restricted to your residence at all times except for employment; education; religious
services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities approved in advance by the pretrial services office or supervising officer; or
l:l (iii) Home Incarceration: You are restricted to 24-hour-a-day lockdown at your residence except for medical
necessities and court appearances or other activities specifically approved by the court
(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the
program requirements and instructions provided
l:l You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services
office or supervising officer
(r) Report, as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement
personnel, including arrests, questioning, or traffic stops
The defendant’s travel is restricted to the Eastern District of Wisconsin and the defendant may travel to Boca Raton, Florida
(s) and any points of transit needed to get from Wisconsin to Florida

 

 

 

Case 2:18-cr-00171-PP Filed 10/03/18 Page 2 of 4 Document 7

AO 199C (Rev. 09/08) Advice of Penalties l) a g c |3
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result
in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence
will be consecutive (1'. e., in addition) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the coui't. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you
may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisoiiinent, or imprisonment for a term of fifteen years or more_you will be

fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years_you will be fined

not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony_you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor_you will be fined not more than $lO0,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive.
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of the Defendant

l acknowledge that l am the defendant in this case and that I am aware of the conditions of ielease. l promise to obey all
conditions of release to appear as directed, and suirendei to serve any sentence imposed I am aware of the penalties and

sanctions set forth above Q/\ /C`/

Defe)idan!` s Sl'gna!u) e

l\\"-§~L~Q/~LJ_ \/J 1

Cin and S!ate

 

Directions to the United States Marshal

l:l The defendant is ORDERED released after processing

[l The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified

Date: October 3, 2018 /Z____.__-”
\\§ Jzidz'cl`a[ Ojj'ice)‘ 's Signa!il)'e

 

 

Hon. Pamela Pepper , U.S. District Couit Judge
P)'i`)ited Na))ie and Tl'lle

 

DIESY§TYHB ?&belHFIBFDA}iFiled’W/§@“Ffagél§ bfT@RNBdefridhtR?H/`L

Eastern District of Wisconsin Map (Rev. 03/17) ll 21 1~‘ C’ l 4

Eastern District
of
Wisconsin

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Green Bay
Division

 

 

 

 

 

 

 

 

 

Milwaukee
Division

 

 

 

 

 

 

EASTERN DISTRICT OF WISCONSIN

Counties: (l) Florence, (2) Forest, (3) Marinette, (4) Langlade, (5) Menominee, (6) Oconto,
(7) Shawano, (8) Door, (9) Waupaca, (10) Outagamie, (11) Brown, (12) Kewaunee,
(13) Waushara, (14) Winnebago, (15) Calumet, (16) Manitowoc, (17) Marquette,

(18) Green Lake, (19) Fond du Lac, (20) Sheboygan, (21) Dodge, (22) Washington,
(23) Ozaukee, (24) Waukesha, (25) Milwaukee, (26) Walworth, (27) Racine, (28) Kenosha

Case 2:18-cr-00171-PP Filed 10/03/18 Page 4 of 4 Document 7

